Citation Nr: 1226006	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for eye correction.

2.  Entitlement to an initial compensable disability rating for right foot strain.

3.  Entitlement to an initial disability rating in excess of 10 percent for intervertebral disc syndrome (IVDS) of the lumbar spine from November 1, 2007 to April 11, 2011.

4.  Entitlement to an initial disability rating in excess of 20 percent for IVDS of the lumbar spine beginning on April 12, 2011.

5.  Entitlement to an initial disability rating in excess of 10 percent for the right lower extremity IVDS (claimed as right leg numbness and tingling) associated with IVDS of the lumbar spine.

6.  Entitlement to an initial disability rating in excess of 10 percent for the left lower extremity IVDS (claimed as left leg numbness and tingling) associated with IVDS of the lumbar spine.

7.  Entitlement to an initial compensable disability rating for degenerative arthritis of the right elbow, with a history of radial head fracture (claimed as right elbow pain) from November 1, 2007 to April 11, 2011.

8.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right elbow, with a history of radial head fracture (claimed as right elbow pain) beginning on April 12, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to October 2007.

This matter is before the Board on appeal of rating decisions of the Winston-Salem, North Carolina, and Roanoke, Virginia, Regional Offices (RO) of the Department of Veterans Affairs (VA). 

A March 2008 rating decision, in pertinent part, granted service connection for lumbar disc disease and assigned a 10 percent disability rating.  Service connection was also awarded for residuals of a fracture of the right radial head claimed as chronic right elbow pain, at a noncompensable disability rating.  Both awards were effective November 1, 2007.  In addition, the rating decision denied entitlement to service connection for eye correction.  The Board notes that this rating decision also granted service connection for erectile dysfunction; however, it was associated with the Veteran's service-connected hypertension, rather than his lumbar spine disability currently on appeal.  Therefore, the issue of an increased disability rating for erectile dysfunction is not before the Board.

In a March 2012 rating decision, the Roanoke RO granted service connection for right lower extremity IVDS at a disability rating of 10 percent and for right foot strain (claimed as right foot pain) at a noncompensable disability rating, both as of November 1, 2007.  In addition, the RO increased the disability rating assigned for IVDS of the lumbar spine to 20 percent and the disability rating assigned for degenerative arthritis of the left elbow, with a history of radial head fracture (claimed as right elbow pain) to 10 percent, both effective as of April 12, 2011.  As these ratings do not represent the highest possible benefit, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2012 rating decision, the Roanoke RO granted entitlement to service connection for left lower extremity IVDS at a 10 percent disability rating, effective November 1, 2007.

The issues of entitlement to service connection for eye correction, and entitlement to an initial compensable disability rating for right foot strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 12, 2011, the Veteran's service-connected IVDS of the lumbar spine was manifested by forward flexion to no worse than 70 degrees and 
a combined range of motion of not less than 130 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  As of April 12, 2011, the Veteran's service-connected IVDS of the lumbar spine was manifested by forward flexion to no worse than 60 degrees; there was no finding of ankylosis.

3.  The Veteran's right lower extremity IVDS is manifested by sensory symptoms only, and does not approximate moderate, incomplete paralysis of the sciatic nerve.

4.  The Veteran's left lower extremity IVDS is manifested by sensory symptoms only, and does not approximate moderate, incomplete paralysis of the sciatic nerve.

5.  The Veteran's degenerative arthritis of the right elbow, with a history of radial head fracture, has been manifested by painful motion throughout the appeal period, but has not resulted in incapacitating exacerbations or compensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for IVDS of the lumbar spine, from November 1, 2007 through April 11, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for an initial disability rating in excess of 20 percent for IVDS of the lumbar spine, as of April 12, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for an initial disability rating of 10 percent for degenerative arthritis of the right elbow, with a history of radial head fracture have been met from November 1, 2007 through April 11, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5207 (2011).

6.  The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the right elbow, with a history of radial head fracture, have not been met at any time over the appeals period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5207 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from appeals of initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  The Veteran was provided with a VA examination in April 2012.  The Board finds that this examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the disabilities on appeal in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board has carefully reviewed all statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).


Initial disability ratings - IVDS of the lumbar spine and lower extremities

The Veteran's service-connected lumbar spine disability has been rated under Diagnostic Code 5243, pertaining to IVDS.  In his VA Form 9, the Veteran requested a 40 percent disability rating for his lumbar spine disability.

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height. 
Id.

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

There are several notes set out following the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Id.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.
 
Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Evaluations of intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  The schedular criteria for incapacitating episodes provides that a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.

An 'incapacitating episode' is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A recent case has held that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Finally, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive 'and' in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met. Tatum v. Shinseki, 23 Vet. App. 152 (2009).

Initial disability rating - IVDS of the lumbar spine prior to April 12, 2011

The Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 10 percent prior to April 12, 2011.  A July 2007 VA general medical examination shows that the Veteran had forward flexion of the lumbar spine to 70 degrees, extension to 20 degrees, and that lateral bending was to 20 degrees on each side.  Range of motion was limited by pain at the variously reduced levels, and there was no change with repetitive testing.  The Veteran reported pain on a scale of 5 to 6/10, but that his back was stable and there was no weakness or fatigability.  

While June 2008 VA medical records reflect reports of increased pain over the prior year, there is no evidence that, during this time period, the Veteran's lumbar spine was limited to 60 degrees of forward flexion or a combined range of motion not greater than 120.  The Board notes that the VA examiner who performed the July 2007 examination did not note any range of motion measurements with regard to right and left rotation, yet the combined range of motion measurements without this metric was 130 and, even based on the measurements provided, would not warrant a higher disability rating.  The examination report reflects that pain occurred at the end of the Veteran's range of motion, and therefore did not limit it further than the noted range.  As such, even when factoring in the Deluca provisions, a higher disability rating is not warranted, based on limitation of motion of the lumbar spine, prior to April 12, 2011.  In addition, there is no evidence that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, there is no evidence in the claims file that the Veteran had incapacitating episodes during this time period as a result of his service-connected lumbar spine disability.  Therefore, a higher disability rating under Diagnostic Code 5243 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Initial disability rating - IVDS of the lumbar spine as of April 12, 2011

The Board finds no support for a rating in excess of 20 percent for the lumbar spine during the period in question, beginning April 12, 2011.  There is no evidence that forward flexion of the lumbar spine was limited to 30 degrees or less, or that his lumbar spine disability had been manifested by ankylosis in his spine.  Upon VA examination in April 2011, forward flexion was to 60 degrees, with pain beginning at 60 degrees.  While the Veteran reported pain, stiffness, fatigue, spasms, decreased motion, paresthesia and numbness, the examiner noted that there was no further limitation of motion on repetitive movement, and the joint function was not further limited by pain, fatigue, weakness, lack of endurance or incoordination.  In addition, the examiner noted that, during a flare-up, he experienced neither functional impairment nor any limitation of motion of the joint.  As such, there is no evidence that the Veteran had limitation of flexion of his lumbar spine to 60 degrees or less, even factoring in the Deluca provisions.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In addition, the examiner did not indicate that the Veteran had any ankylosis in his lumbar spine. In fact, he found that the Veteran had normal curvature of his spine.  Therefore, a higher disability rating based on ankylosis is not warranted.  Id.

Finally, a higher disability rating based on incapacitating episodes is not warranted, as the Veteran himself reported to the April 2011 examiner that he did not have periods of incapacition over the prior 12 months.  As such, a disability rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability as of April 12, 2011. Id. 

Neurological ratings- lower extremities

Again, the provisions for rating disabilities of the spine instruct that any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, be rated separately under an appropriate Diagnostic Code.  
In this case, as of November 1, 2007, the Veteran is in receipt of 20 percent ratings for neurological symptomatology associated with his low back disability.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 
38 C.F.R. § 4.124 (2011).

The Veteran's IVDS of the right and left lower extremities has been rated under Diagnostic Code 8520.  For neurological manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board finds that the Veteran's service-connected IVDS of his lower extremities do not warrant a higher disability rating.  The evidence reflects throughout the appeals period that the Veteran's symptoms associated with his service-connected lower extremity disorders are mild, as discussed further below.   

Upon VA examination in July 2007, neurological evaluation of both lower extremities was completely within normal limits.  

In June 2008, the Veteran continued to report pain in his lower back which radiated into his legs and feet.  His problem list included lumbar radiculopathy.  While at his April 2011 examination he reported weakness in his legs, he denied bowel or bladder dysfunction.  The Veteran reported numbness and tingling, abnormal sensation, pain, anesthesia, and weakness of the affected parts, all at a level of 7/8.  There was no paralysis of the affected parts, and the symptoms occurred constantly.  Neurological examination of the lower extremities revealed that motor function was within normal limits, and that sensation to pinprick/pain, touch, position, vibration and temperature was intact on both sides.  Knee and ankle jerks were normal.  The examiner noted a sensory deficit of his bilateral lower extremities, and that there were signs of IVDS, with the most likely nerve the sciatic nerve.    

While the Veteran has reported pain, at times severe, in his legs, and is competent to do so, the Board finds that the objective evidence of record supports a finding that his IVDS in his lower extremities is no more than mild in degree.  With the exception of the sensory deficit in the sciatic nerve, his clinical neurological examinations have been normal.  As such, higher ratings for his service-connected IVDS in his lower extremities are not warranted.  

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for 10 percent disability ratings for his service-connected IVDS of both lower extremities.  

Initial disability ratings - degenerative arthritis of the right elbow, with a history of radial head fracture

The Veteran's service-connected right elbow disability was initially rated as noncompensable under Diagnostic Code 5003.  In April 2011, the RO increased the disability rating to 10 percent under Diagnostic Codes 5010 and 5207.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5207.  In his VA Form 9, the Veteran requested a 10 percent disability rating for his service-connected right elbow disability.  The RO granted this rating in a March 2012 rating decision, with an effective date of April 12, 2011; however, as the Veteran indicated in an April 2012 statement that he wished to have an increased in his rating for his right elbow disability, the Board finds that the appeal was not satisfied.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5207 provides that extension of the forearm limited to 45 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 60 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 75 degrees is rated as 20 percent for the major side and 20 percent for the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  For VA compensation purposes, normal range of motion of the elbow is extension to 0 degrees and flexion to 145 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

Initial compensable disability rating- degenerative arthritis of the right elbow, with a history of radial head fracture prior to April 12, 2011

The Board finds that, based upon the evidence of record, a 10 percent disability rating is warranted for the Veteran's right elbow disability prior to April 12, 2011.  
In so finding, it is acknowledged that a July 2007 VA general medical examination failed to reveal any significant abnormality.  There was no swelling, tenderness and crepitus.  Flexion was to 145 degrees, extension was to 0 degrees, pronation was to 80 degrees, supination was to 85 degrees, and there was no change with repetitive testing.  The examiner did not comment on any painful motion of the elbow, but it appears from his range of motion measurements that the Veteran does not meet the criteria for a compensable disability rating under Diagnostic Code 5207.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

However, Diagnostic Code 5003 provides that a 10 percent disability rating is warranted where there is noncompensable limitation of motion, but that there is pain on motion.  The Veteran has contended in his notice of disagreement (NOD) and his VA Form 9 that he has pain in his right elbow.  He is competent to make such a report.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, as there is no evidence contradicting this report, the Board finds that his contentions of pain in his right elbow are credible.  Therefore, a disability rating of 10 percent is warranted for the period prior to April 12, 2011, for the Veteran's right elbow disability.

Initial rating in excess of 10 percent- degenerative arthritis of the right elbow, with a history of radial head fracture over the appeals period

As the Veteran now has been granted an initial disability rating of 10 percent throughout the appeals period, the Board will now evaluate whether he meets the criteria for a disability rating in excess of 10 percent at any time over the appeals period.  

Based on the evidence of record, the Board finds that the Veteran's right elbow disability does not meet the criteria for a disability rating in excess of 10 percent.  
Indeed, the evidence does not reflect that, at any time over the appeals period, range of motion of the right elbow was limited to 75 degrees, even with consideration of the Deluca provisions.  As noted, extension of his right elbow at his July 2007 VA examination was not limited to 75 degrees.  At his April 2011 VA examination, flexion of the right elbow was to 140, additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  While the Veteran reported weakness, giving way, lack of endurance, tenderness and pain in his right elbow, he did not have any stiffness, swelling, heat, redness, locking fatigability, deformity, drainage, effusion, subluxation and dislocation.  However, none of these symptoms have caused any significant limitation of function.  In fact, even during flare-ups, the only functional impairment was that it limited his ability to write and type.  As such, the Veteran's service-connected right elbow disability does not warrant a higher disability rating based on limitation of motion under Diagnostic Code 5207.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

In addition, the Veteran has not had any incapacitating exacerbations due to his  service-connected right elbow disability at any time over the appeals period.  At most, he has had flare-ups which limit his ability to write and type.  As such, the Board finds that a higher disability rating under Diagnostic Codes 5003 and 5010 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board has considered rating the Veteran's service-connected right elbow disability under other diagnostic codes pertaining to disabilities of the elbow, in order to provide him with the most beneficial disability rating.  However, as the Veteran does not have ankylosis in the joint, a rating under Diagnostic Code 5205 is not appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5205.  In addition, the evidence does not reflect that, even when factoring in the Deluca provisions, his extension was limited to 70 degrees at any time over the appeals period.  He had full extension at his July 2007 and April 2011 VA examination, which was not limited by pain, pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Therefore, a rating under Diagnostic Code 5206 would not provide the Veteran with a higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2011).  Finally, the Board notes that the Veteran does not have a flail joint or nonunuion of the radius and/or ulna.  38 C.F.R. § 4.71a, Diagnostic Codes 5208-5212 (2011).

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a 10 percent disability rating, but no higher, for his service-connected degenerative arthritis of the right elbow, with a history of radial head fracture.  

Extraschedular considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms reported by the Veteran associated with his service-connected right elbow disability, low back disability and its related neurological abnormalities are adequately described in the in the criteria found in the relevant diagnostic codes for the disabilities at issue.  The Veteran has reported pain in his back and right elbow and pain and numbness in both lower extremities.  The rating criteria for the spine and elbow include such symptoms as limitation of motion, ankylosis, pain, weakness, fatigability, and incoordination.  The rating criteria for radiculopathy include impaired function due to pain and numbness.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In his April 2008 notice of disagreement, the Veteran stated that his service-connected back disability limited his ability to drive, work, and take care of his family.  The April 2011 examiner the effects of the Veteran's service-connected back disability on his occupation were pain with walking and bending.  However, there is no evidence, and the Veteran has not contended, that he cannot work due to his service-connected disabilities.  As such, a claim for TDIU is not on appeal.


ORDER

An initial disability rating in excess of 10 percent for IVDS of the lumbar spine from November 1, 2007 to April 11, 2011, is denied.

An initial disability rating in excess of 20 percent for IVDS of the lumbar spine, beginning on April 12, 2011, is denied.

An initial disability rating in excess of 10 percent for the right lower extremity IVDS is denied.

An initial disability rating in excess of 10 percent for the left lower extremity IVDS is denied.

An initial disability rating of 10 percent for degenerative arthritis of the right elbow, with a history of radial head fracture from November 1, 2007 to April 11, 2011 is granted, subject to governing criteria applicable to the payment of monetary benefits.

An initial disability rating in excess of 10 percent for degenerative arthritis of the right elbow, with a history of radial head fracture, is denied over the entire appeals period.


REMAND

With regard to the issues of service connection for eye correction and a higher initial disability rating for right foot strain, the Board finds that remand is necessary to afford the Agency of Original Jurisdiction (AOJ) the opportunity to issue a statement of the case (SOC).

The Veteran was denied entitlement to service connection for eye correction in a March 2008 rating decision.  He filed a notice of disagreement (NOD) with the denial in April 2008, but has not been issued an SOC with regard to that issue.  In addition, the Veteran was granted entitlement to service connection for right foot strain in a March 2012 rating decision, and was assigned a noncompensable disability rating.  In an April 2012 statement, the Veteran stated that he wished for his record to be forwarded to the Board for consideration of an increased disability rating for his right foot disability.  The issue is not yet before the Board; however, the Board finds that this statement, submitted to the RO, expresses the Veteran's disagreement with his disability rating and his intent to appeal the decision.  38 C.F.R. § 20.201 (2011).  

In short, the Veteran has submitted timely NOD's with the decisions on these issues, which initiates the appeal process.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not furnished the Veteran SOC's on these issues (Virtual VA was reviewed and the SOC has not been uploaded), the Board is required to remand, rather than refer, these issues.  Id.  For procedural purposes, the claims have been listed as an issue on the title page.

In cases before the Board in which a claimant has timely filed a NOD with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC. 38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO must take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issues of entitlement to service connection for eye correction and a compensable disability rating for right foot strain. The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the issue and the reasons for each such determination. The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.

2.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on these issues, the RO should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


